           Case 1:18-cv-05774-AT Document 266 Filed 03/25/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
UNITED STATES,                                )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )
                                              )
NANCY ZAK,                                    )     Case No. 1:18-cv-05774-AT
CLAUD CLARK III,                              )
ECOVEST CAPITAL, INC.,                        )
ALAN N. SOLON,                                )
ROBERT M. MCCULLOUGH, and                     )
RALPH R. TEAL, JR.,                           )
                                              )
      Defendants.                             )

 STIPULATION FOR ENTRY OF FINAL JUDGMENT OF PERMANENT
        INJUNCTION AGAINST DEFENDANT NANCY ZAK
      The United States and defendant Nancy Zak stipulate as set forth below.

      1.      Nancy Zak has consented to entry of a Final Judgment of Permanent

Injunction without further notice and agrees to be bound by its terms.

      2.      Nancy Zak admits that this Court has personal jurisdiction over her.

Nancy Zak admits that this Court has subject-matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1340 and 1345 and 26 U.S.C. §§ 7402, 7407, and 7408.

      3.      Nancy Zak voluntarily consents to entry of a Final Judgment of

Permanent Injunction and waives any right she may have to appeal from it.
           Case 1:18-cv-05774-AT Document 266 Filed 03/25/21 Page 2 of 9




      4.      Nancy Zak and the United States waive the entry of findings of fact

and conclusions of law.

      5.      Nancy Zak expressly denies any wrongdoing or liability for the

conduct and allegations set forth in the complaint. Neither the Final Judgment of

Permanent Injunction, nor the performance of any obligations under it, including

any payment, nor the fact of settlement, is intended to be, or shall be understood as,

an admission of liability or wrongdoing. Nancy Zak and the United States agree

that this stipulation has been negotiated in good faith.

      6.      Nancy Zak agrees to pay the settlement amount set forth in the

parties’ written settlement agreement by the time specified in that agreement.

Nancy Zak agrees to not make any claims for refund, reimbursement, abatement,

recoupment, or any similar claim for any portion of the settlement amount.

      7.      Except as set forth in any separate agreement, the United States and

Nancy Zak agree that entry of a Final Judgment of Permanent Injunction resolves

only this civil injunction action, and neither precludes the United States from

pursuing other current or future civil or criminal matters or proceedings, nor

precludes Nancy Zak from contesting her liability in any such matter or

proceeding.

      8.      The United States and Nancy Zak agree that entry of a Final Judgment

of Permanent Injunction does not preclude the IRS Office of Professional
                                           2
           Case 1:18-cv-05774-AT Document 266 Filed 03/25/21 Page 3 of 9




Responsibility from imposing discipline on Nancy Zak based on any conduct

described in the complaint in this case or any other known conduct or subsequently

discovered conduct.

      9.      The United States and Nancy Zak agree that the Court shall retain

jurisdiction over this case for the purpose of implementing and enforcing the Final

Judgment of Permanent Injunction.

      10.     The United States and Nancy Zak agree that they will each bear their

own costs, including any attorneys’ fees or other expenses of this litigation.

      11.     Nancy Zak agrees to the following terms for a permanent injunction.

             PERMANENT INJUNCTION AGAINST NANCY ZAK

      A.      This Court has personal jurisdiction over Nancy Zak. This Court has

subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and 1345

and 26 U.S.C. §§ 7402, 7407, and 7408.

      B.      Without admitting any of the allegations in the complaint, Nancy Zak

has consented to the entry of this injunction.

      C.      Pursuant to 26 U.S.C. §§ 7402, 7407, and 7408, Nancy Zak is

permanently barred from directly or indirectly:

              1.    organizing, promoting, or selling (or assisting in the

              organization, promotion, or sale of) any plan or arrangement that

              involves a deduction for a qualified conservation contribution under
                                          3
Case 1:18-cv-05774-AT Document 266 Filed 03/25/21 Page 4 of 9




   26 U.S.C. § 170(h), including, but not limited to, any transaction

   described in IRS Notice 2017-10;

   2.    participating (directly or indirectly) in the sale of any

   conservation easement syndicate or any other plan or arrangement that

   involves a deduction for a qualified conservation contribution under

   26 U.S.C. § 170(h), including, but not limited to, any transaction

   described in IRS Notice 2017-10;

   3.    making or furnishing (or causing another to make or furnish) a

   statement about the allowance of any federal tax benefit as a result of

   participating in a conservation easement syndicate or any other plan or

   arrangement that involves a deduction for a qualified conservation

   contribution under 26 U.S.C. § 170(h), including, but not limited to,

   any transaction described in IRS Notice 2017-10, which she knows or

   has reason to know is false or fraudulent as to a material matter;

   4.    facilitating for compensation any donation that is intended to

   qualify as a qualified conservation contribution under 26 U.S.C. §

   170(h), including, but not limited to, any transaction described in IRS

   Notice 2017-10;

   5.    preparing (or assisting in the preparation of) any federal tax

   return, or any document that may be filed in support of a tax return or
                                4
        Case 1:18-cv-05774-AT Document 266 Filed 03/25/21 Page 5 of 9




              other submission to the IRS claiming benefits resulting from a

              qualified conservation contribution under 26 U.S.C. § 170(h),

              including, but not limited to, Forms 8283 (appraisal summaries) and

              attachments or qualified appraisals; and

              6.    representing any individual before the IRS with respect to any

              donation that is intended to qualify as a qualified conservation

              contribution under 26 U.S.C. § 170(h), including, but not limited to,

              any transaction described in IRS Notice 2017-10.

      D.      Pursuant to 26 U.S.C. § 7402(a), Ms. Zak shall, by February 28th each

year for each of the next 6 years, sign a declaration under penalties of perjury

affirming that she has not engaged in any of the conduct identified above in

paragraph C during the prior calendar year. Ms. Zak shall send that declaration to

the following two recipients at the following addresses (unless notified of new

addresses):

              Internal Revenue Service
              Lead Development Center Stop MS5040
              24000 Avila Road
              Laguna Niguel, CA 92677

              Department of Justice, Tax Division
              Civil Trial Section, Central Region
              P.O. Box 7238
              Ben Franklin Station
              Washington, D.C. 20044

                                           5
           Case 1:18-cv-05774-AT Document 266 Filed 03/25/21 Page 6 of 9




      E.      Pursuant to 26 U.S.C. § 7402(a), Nancy Zak shall, no later than 30

days from the date the Final Judgment of Permanent Injunction is entered in this

case, contact by mail (and also by e-mail, if an e-mail address is known) all

persons who purchased an interest in a conservation easement syndicate during the

past 10 years that Nancy Zak promoted, organized, sold (or assisted with the

promotion, organization, and sale of) or otherwise facilitated, and provide such

persons with a copy of the Final Judgment of Permanent Injunction. Ms. Zak shall

also provide to counsel for the United States, within 30 days of the Court’s

judgment, a signed and dated certified mail receipt from the USPS and copies of

the USPS electronic verification, for each person who was mailed such copy.

Except for the Final Judgment of Permanent Injunction, no additional materials

may be included in the notification to the purchasers unless approved by the United

States or the Court.

      F.      Pursuant to 26 U.S.C. § 7402(a), Nancy Zak shall, within 30 days of

entry of the Final Judgment of Permanent Injunction in this case, provide a copy of

the Final Judgment of Permanent Injunction in this case to all employees,

independent contractors, agents, directors, and officers during the past 10 years of

any entities owned or controlled by Ms. Zak which promoted, facilitated or were

involved with completed conservation easements, and provide to counsel for the

United States, within 90 days of the Court’s entry of final judgment a signed and
                                          6
           Case 1:18-cv-05774-AT Document 266 Filed 03/25/21 Page 7 of 9




dated certified mail receipt from the USPS and copies of the USPS electronic

verification, for each person who was mailed such copy. Except for the Final

Judgment of Permanent Injunction, no additional materials may be included in the

notification to the employees, independent contractors, agents, directors, and

officers unless approved by the United States or the Court.

      G.      Pursuant to 26 U.S.C. § 7402(a), Nancy Zak shall, within 14 days of

entry of the Final Judgment of Permanent Injunction in this case, prominently

display a copy of the Final Judgment of Permanent Injunction on the front page

and every subpage of all websites Nancy Zak controls or maintains that contain (or

contained) information about conservation easements, and any website on which

Nancy Zak advertises or markets conservation easements.

      H.      Pursuant to 26 U.S.C. § 7402(a), Nancy Zak shall, within 90 days of

entry of the Final Judgment of Permanent Injunction in this case, file with the

Court a certification signed under penalty of perjury that she has complied with

paragraphs E, F & G above.

      I.      Nancy Zak shall not make any statements, written or verbal, or cause

or encourage others to make any statements, written or verbal, that misrepresent

any of the terms of the Final Judgment of Permanent Injunction in this case.




                                         7
Case 1:18-cv-05774-AT Document 266 Filed 03/25/21 Page 8 of 9




     25
Case 1:18-cv-05774-AT Document 266 Filed 03/25/21 Page 9 of 9
